Citation Nr: 0109761	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for bilateral leg and 
ankle disorders.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 17, 1972 July 16, 1976, 
and from August 20, 1976 to August 19, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In pertinent part, the RO denied entitlement to service 
connection for bilateral ankle and leg disorders.  The RO 
also determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disorder, and denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.  

The issues of entitlement to service connection for a right 
ankle disorder, service connection for a bilateral knee 
disorder on a de novo basis, and a permanent and total 
disability evaluation for pension purposes are addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a bilateral knee disorder when it issued an 
unappealed rating decision in October 1990. 

2.  The evidence submitted since the October 1990 rating 
decision is bears directly and substantially upon the issue, 
and by itself or in connection with the evidence previously 
of record, is so significant that it must be considered in 
order to fully decide the merits of the claim. 

3.  A bilateral leg or left ankle disorder is not shown by 
the entire evidentiary record.  


CONCLUSION OF LAW

1.  Evidence received since the October 1990 determination 
wherein the RO denied entitlement to service connection for 
bilateral knee disorder is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).

2.  A bilateral leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991& Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

3.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (To 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
bilateral knee disorder. 

Factual Background

The evidence which was of record at the time of the October 
1990 rating decision wherein the RO denied service connection 
for a bilateral knee disorder is reported in pertinent part 
below. 

The service medical records reveal that the veteran was seen 
in April and May 1976 with complaints of bilateral knee pain.  
There was no reported history of trauma.  On examination full 
range of motion was elicited with bilateral crepitus.  
Retropatellar tenderness was also reported.  The diagnosis 
was bilateral chondromalacia.  

The veteran was accorded a VA examination in July 1990.  At 
that time, he complained of bilateral knee pain.  On 
examination, full range of motion was reported.  There was no 
evidence of edema, erythema, or heat.  The knees were 
reportedly non-tender.  X-rays of the knees were normal.  The 
diagnosis was history of knee condition.  

Evidence submitted since the October 1990 RO decision is 
reported in pertinent part below.  

Associated with the claims file are VA outpatient treatment 
records dated from August 1996 to September 1998.  In August 
1996 the veteran was seen with complaints of right knee pain 
and swelling.  On examination there was evidence of 
tenderness, bilaterally.  There was no evidence of laxity but 
crepitus was reported.  The diagnosis was chondromalacia 
patellar.  The veteran was also diagnosed with questionable 
carpal tunnel syndrome in August 1996.  Electromyographs 
conducted in 1996 and 1998 were normal.  

Associated with the claims file are private medical records 
dated from January 1998 to August 1999.  In January 1998 the 
veteran was seen with complaints of left knee pain.  On 
examination full range of motion was reported.  There was no 
evidence of joint tenderness or swelling.  X-rays of the left 
knee were normal.  The diagnosis was left knee pain, probably 
tendinitis.  The veteran was seen in August 1999 with 
complaints of left knee pain.  On examination full range of 
motion was reported.  All ligaments were reportedly intact.  
A tender pes anserina bursa was also reported.  The diagnosis 
was knee pain, questionable pes anserina bursitis.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."



When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one-year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay in 
the resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In any event, this phase of 
the veteran's claim is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran seeks to reopen his claim of service connection 
for a bilateral knee disorder, which the RO finally denied in 
October 1990.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disorder.  VA outpatient 
treatment records and private medical records associated with 
the claims file subsequent to the October 1990 rating 
decision include diagnoses of chondromalacia, left knee pain, 
probable tendinitis, and questionable pes anserina bursitis.  
The veteran's claim was denied in October 1990 because there 
was no current evidence of a bilateral knee disorder at the 
time of the rating decision.  The VA outpatient treatment 
records and private medical records provide competent 
evidence that the veteran currently has a bilateral knee 
disorder.  This evidence is both new and material to the 
veteran's claim.

The veteran has submitted additional evidence which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, the veteran's 
claim is reopened.  

The Board having found that new and material evidence has 
been submitted to reopen the appellant's claim of entitlement 
to service connection for bilateral knee disorder, the claim 
is reopened.  However, before the Board can decide the case 
on the merits, additional development is necessary.  The 
issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the remand portion of the 
decision.


II. Entitlement to service connection for 
bilateral leg disorder and left ankle 
disorder. 

Factual Background

A review of the service medical records discloses that they 
are negative for complaints, treatment, or diagnoses of a 
bilateral leg disorder or a left ankle disorder.  

The record is also negative for medical evidence showing 
complaints, treatment, or diagnosis of a bilateral leg 
disorder or left ankle disorder.  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis for a bilateral leg 
disorder or left ankle disorder.  Post service medical 
records are also negative for complaints, treatment, or 
diagnosis for a bilateral leg disorder or left ankle 
disorder. 

The Board must deny the claims of entitlement to service 
connection for the disorders based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a bilateral leg disorder or left ankle disorder 
linked to active service on the basis of competent medical 
evidence.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  There is no 
such evidence in this case. 

The veteran's own opinions and statements that he has a 
bilateral leg disorder and left ankle disorder related to his 
period of service is not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bilateral leg disorder or left ankle disorder.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a bilateral leg 
disorder and left ankle disorder.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder, the appeal is granted to this 
extent.  

Entitlement to service connection for a bilateral leg 
disorder is denied.  

Entitlement to service connection for a left ankle disorder 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.


In the instant case, the Board notes that additional 
development of the record is needed as the Board's medical 
conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, the veteran should be afforded a comprehensive 
VA examination by a specialist in orthopedic surgery in order 
to determine the nature, extent, and etiology of any present 
knee disorder(s) and right ankle disorder. 

With respect to the claim for a permanent and total 
disability evaluation for pension purposes, the most recent 
rating decision on file shows the veteran's disabilities for 
pension purposes (i.e., non-service connected disabilities) 
have been reported as a bilateral knee disorder, bilateral 
ankle disorder, bilateral leg disorder, chronic back 
disorder, hemorrhoids, ulcers, degenerative joint disease, 
neck disorder, tinea pedis, and xerosis.  All of the 
disabilities have been rated as noncompensable.  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 2 
Vet. App. 282 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  38 C.F.R. § 3.103(a) (2000).

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  

If the benefit may not be awarded under the "average person" 
or "unemployability test," a determination must then be made 
as to whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.  38 U.S.C.A. 
§§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.5, 4.17 (1999).  In the course of adjudicating the claim, 
VA must also determine whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521; Abernathy v. Derwinski, 2 Vet. App. 391, 
394 (1992).

A review of the record shows that the veteran has not been 
afforded an examination.  The Court has held that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

The Board is of the opinion that a contemporaneous 
comprehensive VA general examination of the veteran to 
ascertain the nature and extent of severity of his all 
disabilities which may be present, and whether such 
disabilities have rendered him unable to work would 
materially assist in the adjudication of his appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses, and approximates 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of all 
disabilities, particularly bilateral knee 
and right ankle disorders.  After 
securing any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain legible copies 
of his complete treatment records from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate specialist, to include on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of any 
knee and right ankle disorders which may 
be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report to the 
effect that the claims file was in fact 
made available for review in conjunction 
with the examination.

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and 
determine the nature, extent of severity, 
and etiology of any knee and/or right 
ankle disorders found on examination.  

The examiner should express an opinion as 
to whether it is as likely as not that 
any knee and/or right ankle disorder(s) 
found on examination is/are related to 
any incident of service, and if pre-
existing service was/were aggravated 
thereby.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The RO should arrange for a VA 
general medical examination of the 
veteran for pension purposes, and any 
necessary special examinations to 
ascertain whether the veteran has been 
rendered unable to work for pension 
purposes.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  


The examiner(s) must be requested to 
express an opinion as to whether the 
veteran's disabilities have rendered him 
unable to work.  Any opinions expressed 
by the examiner(s) must be accompanied by 
a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  The RO should evaluate the veteran's 
disabilities and assign a percentage 
evaluation for each.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for bilateral knee disorder on 
a de novo basis, and a right ankle 
disorder, and a permanent and total 
disability rating for pension purposes 
with application of the criteria under 38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2000).  

The decision should list all disabilities 
and note and discuss the applicable 
diagnostic codes for the respective 
ratings. Consideration should also be 
accorded to the application of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and whether they 
provide a basis for any change in the 
disability ratings.  The RO should also 
consider Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992) and Brown v. Derwinski, 2 
Vet. App. 444 (1992), and the "average 
person" standard and the 
"unemployability" standard under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.321, 4.15 and 4.17 (1995) for 
pension eligibility. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



